UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1524


BERNICE ELOISE COLE, a/k/a Bernice Wood Cole,

                     Debtor - Appellant,

              v.

JOHN W. BALLARD; KEMPER L. COLBERT,

                     Creditors - Appellees,

              and

FREDERICK L. HENDERSON, JR,

                     Trustee - Appellee.


Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, Chief District Judge. (1:19-cv-00141-MR)


Submitted: December 22, 2020                                Decided: December 28, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bernice Eloise Cole, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bernice Eloise Cole appeals from the district court’s order dismissing her appeal

from the bankruptcy court’s order approving the sale of property of her bankruptcy estate.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Cole v. Ballard, No. 1:19-cv-00141-MR (W.D.N.C.

Mar. 9, 2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2